657 So.2d 1157 (1995)
Chester MAXWELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 85074.
Supreme Court of Florida.
July 20, 1995.
Carey Haughwout of Tierney & Haughwout, West Palm Beach, for petitioner.
Carolyn V. McCann, Sp. Asst. Atty. Gen., Ft. Lauderdale, for respondent.
WELLS, Justice.
We have for review a district court decision presenting the following question certified to be of great public importance:
IS SECTION 921.141(7), FLORIDA STATUTES, ALLOWING VICTIM IMPACT EVIDENCE, UNCONSTITUTIONAL?
State v. Maxwell, 647 So.2d 871, 873 (Fla. 4th DCA 1994). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In accordance with our decision in Windom v. State, 656 So.2d 432 (Fla. 1995), we answer the question in the negative and approve the Fourth District's decision upholding the constitutionality of section 921.141(7), Florida Statutes (1993).
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., concur.
ANSTEAD, J., recused.